Case 2:21-cv-00818-ODW-PVC Document 1-2 Filed 01/28/21 Page 1 of 11 Page ID #:33




            EXHIBIT 2
Case 2:21-cv-00818-ODW-PVC Document 1-2 Filed 01/28/21 Page 2 of 11 Page ID #:34


                                                                                         Dykema Gossett PLLC
                                                                                         1301 K Street NW
                                                                                         Suite 1100W
                                                                                         Washington, DC 20005
                                                                                         WWW.DYKEMA.COM
                                                                                         Tel: (202) 906-8600
                                                                                         Fax: (202) 906-8669
                                                                                         Eric T. Fingerhut
                                                                                         Direct Dial: (202) 906-8618
                                                                                         Direct Fax: (855) 220-8641
                                                                                         Email: EFingerhut@dykema.com


  December 3, 2020
                                                                                         Via Email [info@thebloombrands.com;
                                                                                         vitaly@thebloombrands.com;
                                                                                         casey@thebloombrands.com]

  Mr. Vitaly Mekhonoshin
  Chief Executive Officer
  Mr. Casey Ly
  Chief Revenue Officer
  Capna Intellectual
  6345 Balboa Boulevard
  Suite 257
  Encino, California 91316

  15021 Ventura Boulevard
  No. 512
  Sherman Oaks, California 91403

  Re:      Use and Registration of the marks                         and
           Our File No. 065887.001180

  Dear Messrs. Mekhonoshin and Ly:

  We represent ITG Brands, LLC (“ITGB”) in trademark matters. ITGB is the owner of U.S.
  Trademark Registration Nos. 508538, 747482 and 2218589 of the marks KOOL (stylized), KOOL
  (word mark) and KOOL (logo), each for cigarettes. The registrations issued April 12, 1949, April
  2, 1963 and January 19, 1999, respectively. Copies of these registrations are enclosed herein as
  Exhibit 1. Under federal trademark law, these registrations are conclusive evidence of the validity
  of the KOOL mark, of ITG's registration and ownership of the KOOL mark and of ITG’s exclusive
  right to use the KOOL mark in connection with cigarettes and related goods throughout the United
  States.

  ITGB learned your company, Capna Intellectual (“Capna”), recently filed new U.S. applications
  to register the marks         and     for “electronic cigarettes and oral vaporizers for smokers.”
  These applications were filed on September 12, 2019 based on Capna’s intent to use the marks in
  commerce under Serial Nos. 88614465 and 88614491, respectively. ITGB has filed extensions of
  time to oppose Serial No. 88614491 until February 3, 2021.

                 Ca li fo rn ia | I lli n o is | M i c hi ga n | M in ne s o ta | Te xas | Wa s hi n gt o n , D .C .

  065887.000003 4844-2326-9071.1
Case 2:21-cv-00818-ODW-PVC Document 1-2 Filed 01/28/21 Page 3 of 11 Page ID #:35




  Messrs. Vitaly Mekhonoshin and Casey Ly
  December 3, 2020
  Page 2



  The           mark and the   mark, reproduced below, contain interlocking “OOs”, which mimic
  the interlocking “OOs” in ITG’s famous KOOL trademark:




  ITG’s famous KOOL Logo and interlocking “OOs”:




  ITGB believes confusion is likely to result from the similarity of Capna’s mark when used for
  electronic cigarettes and oral vaporizers for smokers. The dominant visual element of Capna’s
  marks is the interlocking “OOs”, which is identical to the interlocking “OOs” in ITGB’s famous
  and well-known mark KOOL for cigarettes.

  In addition to constituting trademark infringement, the registration and use of the   and
  marks will dilute the strength, renown and singular association of ITGB’s KOOL mark for
  cigarettes. Any doubt you may have about the strength of ITGB’s KOOL mark will be erased when
  you check the Register and learn the long history of ITGB and its predecessors’ success in
  protecting the KOOL mark from third party registrations of identical and confusingly similar
  marks for goods in Class 34.

  We are writing to express ITGB’s concern about Capna’s applications and use of the marks
          and     for electronic cigarettes and oral vaporizers for smokers, and we hereby demand
  Capna abandon its applications for registration and agree to cease any and all usage of these marks
  and any other mark or stylization of a mark containing interlocking “OOs”.

  Moreover, we discovered that Capna has been advertising the           and    marks in a manner
  that would cause additional harm to ITGB. See Exhibit 2 enclosed herein. Under the 1998 Master
  Settlement Agreement between several tobacco companies and U.S. states and territories, it is
  unlawful for tobacco companies to engage in the type of collateral promotion conducted by your


             Ca li fo rn ia | I lli n o is | M i c hi ga n | M in ne s o ta | Te xas | Wa s hi n gt o n , D .C .
Case 2:21-cv-00818-ODW-PVC Document 1-2 Filed 01/28/21 Page 4 of 11 Page ID #:36




  Messrs. Vitaly Mekhonoshin and Casey Ly
  December 3, 2020
  Page 3


  company. Should any public or regulatory authorities believe that ITGB may be responsible for
  such marketing, this will further damage ITGB and its reputation, if it has not done so already.

  We look forward to receiving your assurances that Capna will cease any and all use of interlocking
  “OOs” for electronic cigarettes and oral vaporizers for smokers, and that it will abandon
  Application Nos. 88614465 and 88614491 and refrain from filing any applications to register
  marks including the word KOOL or COOL, or any other mark containing interlocking “OOs” in
  the future. Please let us have your confirmation such actions will be taken by responding to this
  letter or before December 17, 2020.

  Sincerely,

  DYKEMA GOSSETT PLLC



  Eric T. Fingerhut


  Enclosures




               Ca li fo rn ia | I lli n o is | M i c hi ga n | M in ne s o ta | Te xas | Wa s hi n gt o n , D .C .
Case 2:21-cv-00818-ODW-PVC Document 1-2 Filed 01/28/21 Page 5 of 11 Page ID #:37




                        Exhibit 1
Case 2:21-cv-00818-ODW-PVC Document 1-2 Filed 01/28/21 Page 6 of 11 Page ID #:38



                       Int. CL: 34

                       Prior U.S.Cl.: 17
                                                                                    Reg. No.508,538
                       United States Patent and Trademark Office             Registered Apr.12,1949
                       Renewal                                                OG Date June 13,1989


                                                    TRADEMARK
                                                PRINCIPAL REGISTER




                                            Kan
                       BROWN & WILLIAMSON TOBACCO               SEC.2(F).
                         CORPORATION (DELAWARE CORPO-
                                                                FOR: CIGARETTES, IN CLASS 17
                         RATION)                              (INT.CL.34).
                       LOUISVILLE GALLERIA
                       1500 BROWN & WILLIAMSON TOWER            FIRST USE 11-20-1931; IN COMMERCE
                       LOUISVILLE,KY 40202                    11-20-1931.

                        OWNER OF U.S.REG.NO.300,817.            SER.NO.542,076, FILED 11-24-1947.




                                     In testimony whereof I have hereunto set my hand
                                     and caused the seal of The Patent and Trademark
                                     Office to be affixed on June 13, 1989.




                                     COMMISSIONER OF PATENTS AND TRADEMARKS
Case 2:21-cv-00818-ODW-PVC Document 1-2 Filed 01/28/21 Page 7 of 11 Page ID #:39




          Registered Apr.12,1949                                Registration No. 508,538
                                       PRINCIPAL REGISTER
                                            Trade-Mark
                                            Section 2 (f)




                UNITED STATES PATENT OFFICE
                                      Brown & Williamson Tobacco Corporation,
                                                  Louisville, Ky.

                                                     Act of 1946

                                   Application November 24,1947,Serial No.542,076




                            (Statement)
                                        K                             L
                                                             named in the foregoing statement, being duly
                                                             sworn, deposes and says that he believes said
           Brown & Williamson Tobacco Corporation, a
                                                             corporation is the owner of the trade mark which
         corporation duly organized under the laws of
                                                             is in use in commerce among the several States,
         the State of Delaware and located in the city of
                                                             and that no other person, firm, corporation, or
         Louisville, county of Jefferson and State of Ken-
                                                             association, to the best of his knowledge and be-
         tucky, and doing business at 1600 West Hill
                                                             lief, has the right to use such trade-mark in com-
         Street, Louisville, Kentucky, has adopted and is
                                                             merce, which may be lawfully regulated by Con-
         using the trade-mark shown in the accompany-
                                                             gress, either in the identical form thereof or in
         ing drawing, for CIGARETTES, in Class 17,
         Tobacco products, and presents herewith five        such near resemblance thereto as might be cal-
                                                             culated to deceive; that the drawing and descrip-
         specimens showing the trade-mark as actually
                                                             tion truly represent the trade-mark sought to be
         used in connection with such goods, the trade-
         mark being applied to the goods or to containers,   registered; that the specimens show the trade-
                                                             mark as actually used in connection with -the
         packages or wrappers for the goods, and requests
         that the same be registered in the United States    goods, and that the facts set forth in the state-
         Patent Office on the Principal Register in ac-      ment are true,
                                                                Registration is sought under section 2(f) of
         cordance with section 2(f) of the act of July 5,
         1946.                                               the act of July 5,1946,and the claim of distinc-
           The trade-mark was first used on November         tiveness is based on substantially exclusive and
         20, 1931, was first used in commerce among the      continuous use of the mark by the applicant for
         several States, which may be lawfully regulated     a period of five years next preceding the filing
         by Congress, on November 20, 1931, and such use     of this application in commerce which may be
         of the trade-mark has been exclusive and con-       lawfully regulated by Congress.
         tinuous since November 20, 1931.                       Applicant is the owner of Registration No.
           Applicant is the owner of Registration No.        300,817,granted February 7,1933.
         300,817,granted February 7,1933.                           BROWN Si WILLIAMSON TOBACCO
                                                                                             CORPORATION,
                         (Declaration)                         By ADDISON YEAMAN,
           Addison Yeaman,assistant secretary of Brown                          Assistant Secretary.
         & Williamson Tobacco Corporation,the applicant
Case 2:21-cv-00818-ODW-PVC Document 1-2 Filed 01/28/21 Page 8 of 11 Page ID #:40




      United States Patent Office                                                                   747,482
                                                                                 Registered Apr. 2, 1963


                                    PRINCIPAL REGISMIt
                                         Trademark

                                        Ser. No.148,295, filed July 3,1962




                                                   KOOL

     Brown & Williamson Tobacco Corporation (Delaware        For: CIGARE1 LES,in CLASS.17.
       corporation)                                          First use Nov. 20, 1931; in commerce Nov. 20, 1931.
     1600 W. Hill St.                                        Owner of Reg. Nos. 300,817 and 508,538.
     Louisville 1,Ky.
Case 2:21-cv-00818-ODW-PVC Document 1-2 Filed 01/28/21 Page 9 of 11 Page ID #:41




        Int. CI.: 34
        Prior U.S.Cls.: 2,8,9 and 17                                      Reg. No.2,218,589
        United States Patent and Trademark Office                           Registered Jan.19,1999


                                          TRADEMARK
                                      PRINCIPAL REGISTER




                                           COD
        BROWN & WILLIAMSON TOBACCO CORPO-              FIRST USE 9-24-1997; IN COMMERCE
          RATION (DELAWARE CORPORATION)              9-24-1997.
        200 BROWN & WILLIAMSON TOWER                   OWNER OF U.S. REG. NOS. 508,538, 1,714,026
        401 SOUTH FOURTH AVENUE                      AND OTHERS.
        LOUISVILLE, KY 40202
                                                       SER.NO.75-371,326, FILED 10-10-1997.
           FOR: CIGARETTES, IN CLASS 34 (U.S. CLS.
        2, 8, 9 AND 17).                             MARK T. MULLEN, EXAMINING ATTORNEY
Case 2:21-cv-00818-ODW-PVC Document 1-2 Filed 01/28/21 Page 10 of 11 Page ID #:42




                         Exhibit 2
         Case 2:21-cv-00818-ODW-PVC Document 1-2 Filed 01/28/21 Page 11 of 11 Page ID #:43




               ▪■         a
    •          se       S.




                                              d
                                          154ill
•
                               kt                                                                   •




                         0,5




                                                                                             8 Lap N,
                     la A nor
        3407'1%1% strairtie
